DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-10 and 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1, Vivanco (USPGPub No. 2021/0045131) teaches a system comprising:
one or more processors;
memory coupled to the one or more processors, the memory including one or more modules executable by the one or more processors to:
monitor a PDSCH utilization associated with the LTE traffic at a base station node; 
determine that the PDSCH utilization is greater than ([Vivanco, Par. 56] “[0056] In one or more embodiments, when one or both of PDCCH and PDSCH utilization is greater than a predefined thresholds (e.g., defined in policy 515), deep reinforcement learning and global control can creates a per-Cell PDCCH/PDSCH allocation that can that increase the balance PDCCH and PDSCH resources, and minimize traffic offload events, e.g., avoiding identified problems with approaches described above, with FIG. 3. In addition to increasing the balance of resources, one or more embodiments of global controller 525 can use reinforcement machine learning to predict handovers of connected UEs. ”); 
 ([Vivanco, Par. 56] “[0056] In one or more embodiments, when one or both of PDCCH and PDSCH utilization is greater than a predefined thresholds (e.g., defined in policy 515), deep reinforcement learning and global control can creates a per-Cell PDCCH/PDSCH allocation that can that increase the balance PDCCH and PDSCH resources, and minimize traffic offload events, e.g., avoiding identified problems with approaches described above, with FIG. 3. In addition to increasing the balance of resources, one or more embodiments of global controller 525 can use reinforcement machine learning to predict handovers of connected UEs. ”);



The method of Vivanco differs from the method of claim 1, in that Vivanco is silent on the following where the memory including one or more modules that are executable by the one or more processors to: determine that the PDSCH utilization is greater than or equal to the predetermined PDSCH threshold select, as a selected resource allocation algorithm, a resource allocation algorithm to allocated physical resource blocks (PRBs) at the PDSCH to LTE traffic at the base station node, based at least in part on the PDSCH utilization and the PDCCH utilization;  in response to the PDSCH utilization being greater than or equal to the predetermined PDSCH threshold; generate a set of computer-executable instructions that dynamically allocate physical resource blocks (PRBs) at the PDSCH using the selected resource allocation algorithm; and transmit the set of computer-executable instructions to an LTE scheduler associated with the base station node.
Other prior art of record while teaching features pertaining to the allocation of resources (i.e. resource blocks), fail to remedy the deficiency of Vivanco with respect to claim 1. Feng (USPGPub No. 2013/0223402) [Par.  0063 – Par. 0071] for example teaches selecting of a resource allocation algorithm that dynamically allocates PRBs  and generating instructions that deliver to a network node the dynamically allocated PRBS at the PDSCH in order to mitigate an overload/congestion situation. Feng teaches selecting a resource allocation algorithm to allocate PRBs to traffic associated with a wireless device, based on congestion; and generating instructions for delivery to a base station node that dynamically allocate PRBs, based on the selected resource allocation algorithm.
Feng however is silent on a feature to select, as a selected resource allocation algorithm, a resource allocation algorithm to allocated physical resource blocks (PRBs) at the PDSCH to LTE traffic at the base station node, based at least in part on the PDSCH utilization and the PDCCH utilization, as arranged with the remaining elements of claim 1
 	Kwon [Par. 51](US 20070109956 A1) teaches an allocation where time-frequency resources are allocated in units of individual resource blocks, “[0051] A resource block distributor 309 receives the sub-packet generated by the HARQ function unit 307, and distributes the received sub-packet according to priority predetermined for a plurality of individual resource blocks allocated to a corresponding user. The priority is determined using the reliability obtained taking the channel situation or modulation scheme into consideration. A method for determining the priority will be described in detail hereinbelow.”
Kwon however is silent on select, as a selected resource allocation algorithm, a resource allocation algorithm to allocated physical resource blocks (PRBs) at the PDSCH to LTE traffic at the base station node, based at least in part on the PDSCH utilization and the PDCCH utilization,, as arranged with the remaining elements of claim 1. Thus claim 1 is regarded as allowable in view of the prior art of record. 

In regards to claim 10, Vivanco (USPGPub No. 2021/0045131) teaches a computer-implemented method, comprising: under control of one or more processors: 
monitoring a PDSCH utilization associated with the LTE traffic; 
determining that the PDSCH utilization is greater than a predetermined PDSCH threshold ([Vivanco, Par. 56] “[0056] In one or more embodiments, when one or both of PDCCH and PDSCH utilization is greater than a predefined thresholds (e.g., defined in policy 515), deep reinforcement learning and global control can creates a per-Cell PDCCH/PDSCH allocation that can that increase the balance PDCCH and PDSCH resources, and minimize traffic offload events, e.g., avoiding identified problems with approaches described above, with FIG. 3. In addition to increasing the balance of resources, one or more embodiments of global controller 525 can use reinforcement machine learning to predict handovers of connected UEs. ”); 
determining a PDCCH utilization associated with the LTE traffic at the base station node ([Vivanco, Par. 56] “[0056] In one or more embodiments, when one or both of PDCCH and PDSCH utilization is greater than a predefined thresholds (e.g., defined in policy 515), deep reinforcement learning and global control can creates a per-Cell PDCCH/PDSCH allocation that can that increase the balance PDCCH and PDSCH resources, and minimize traffic offload events, e.g., avoiding identified problems with approaches described above, with FIG. 3. In addition to increasing the balance of resources, one or more embodiments of global controller 525 can use reinforcement machine learning to predict handovers of connected UEs. ”);
 selecting, as a selected resource allocation algorithm a resource allocation algorithm to
determining that a current resource allocation algorithm associated with the LTE traffic at the base station node allocates an individual PRB at the PDSCH to carry data associated with the NB-IOT device;
based at least in part on the selected resource allocation algorithm transmitting a set of computer-executable instructions for delivery to the base station node  
The method of Vivanco differs from the method of claim 10, in that Vivanco is silent on the following steps (1) determining that an instance of LTE traffic at a base station node is associated with an NB-IoT device; (2) selecting, as a selected resource allocation algorithm a resource allocation algorithm to allocate PRBs at the PDSCH to LTE traffic associated with the NB-IoT device, based at least in part on the PDCCH utilization; and (3) based at least in part on the selected resource allocation algorithm transmitting a set of computer-executable instructions for delivery to the base station node  that dynamically allocate the PRBs at the PDSCH, and alter the current resource algorithm to the selected resource allocation algorithm,
Other prior art of record while teaching features pertaining to the allocation of resources (i.e. resource blocks), fail to remedy the deficiency of Vivanco with respect to claim 10. Feng (USPGPub No. 2013/0223402) [Par.  0063 – Par. 0071] for example teaches selecting of a resource allocation algorithm that dynamically allocates PRBs  and generating instructions that deliver to a network node the dynamically allocated PRBS at the PDSCH in order to mitigate an overload/congestion situation. Feng teaches selecting a resource allocation algorithm to allocate PRBs to traffic associated with a wireless device, based on congestion; and generating instructions for delivery to a base station node that dynamically allocate PRBs, based on the selected resource allocation algorithm.
Feng however is silent on (3) based at least in part on the selected resource allocation algorithm transmitting a set of computer-executable instructions for delivery to the base station node  that dynamically allocate the PRBs at the PDSCH, and alter the current resource algorithm to the selected resource allocation algorithm, as arranged with the remaining elements of claim 10
 	Kwon [Par. 51](US 20070109956 A1) teaches an allocation where time-frequency resources are allocated in units of individual resource blocks, “[0051] A resource block distributor 309 receives the sub-packet generated by the HARQ function unit 307, and distributes the received sub-packet according to priority predetermined for a plurality of individual resource blocks allocated to a corresponding user. The priority is determined using the reliability obtained taking the channel situation or modulation scheme into consideration. A method for determining the priority will be described in detail hereinbelow.”
Kwon however is silent on (3) based at least in part on the selected resource allocation algorithm transmitting a set of computer-executable instructions for delivery to the base station node  that dynamically allocate the PRBs at the PDSCH, and alter the current resource algorithm to the selected resource allocation algorithm, as arranged with the remaining elements of claim 10
Zevallos [Par. 80] for example teaches determining whether traffic is associated with a LTE device, “[0080] As shown at block 610, the PGW 602 may be capable of detecting incoming user traffic, such as traffic 608a for example. In response to detecting such user traffic, the PGW 602 determines whether the incoming user traffic, including but not limited to the incoming traffic 608a, is under a configured limit that is part of a threshold set associated with the PGW 602 and/or the NB-IoT device associated with traffic 608. In some example implementations, the threshold set is a part of a local configuration applied to the PGW 602.”
However Zevallos is silent on (3) based at least in part on the selected resource allocation algorithm transmitting a set of computer-executable instructions for delivery to the base station node  that dynamically allocate the PRBs at the PDSCH, and alter the current resource algorithm to the selected resource allocation algorithm, as arranged with the remaining elements of claim 10. Thus claim 10 is regarded as allowable in view of the prior art of record. All remaining claims are regarded as allowable by virtue of dependency on any one of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        

/PHIRIN SAM/Primary Examiner, Art Unit 2476